                                                                               F!LED



                    IN THE UNITED STATES DISTRICT COURT FOR THE -                             ^
                                                                              u" ::oT^!:Tcc:jr:T
                              EASTERN DISTRICT OF VIRGINIA^


                                    ALEXANDRIA DIVISION




UNITED STATES OF AMERICA                                     Criminal No.: 1:19MJ
               V.



KALESE TYREE TERRY,                                          Court Date: April 1, 2019

                       Defendant.



                                  CRIMINAL INFORMATION


                                 Count I (Misdemeanor 7517688)

THE UNITED STATES ATTORNEY CHARGES THAT:


       On or about February 16, 2019, at Fort Belvoir, Virginia, within the special maritime and

territorial jurisdiction ofthe United States in the Eastem District of Virginia, the defendant,

KALESE TYREE TERRY,did operate a motor vehicle while having a blood alcohol

concentration of0.08 percent or more by weight by volume or 0.08 grams or more per 210 liters

ofbreath as indicated by a chemical test, to wit: did have a blood alcohol concentration of.09%.

(In violation ofTitle 18, United States Code, Section 13 assimilating Virginia Code Section
18.2-266(i))
